DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Examiner’s Note
Claims 1 and 19 have been amended to recite, in part, “wherein the cooling channels have different shapes”.  The Examiner has interpreted this limitation to mean that the flow paths have different shapes (See Fig 3 where 40 and 44 have a sort of L shape, and 42 has a sort of W shape), NOT that the cross sectional shapes of the cooling channels are different, which would not be supported by the originally filed specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 14, 16, 19, 21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres, III et al. (US 7,855,891 – hereinafter, “Ayres”) in view of Ikeda (US 5,285,351).
With respect to claims 1 and 19, Ayres teaches (In Fig 2) a system comprising: a plurality of electronic components (110a, 110b) mounted on a printed circuit board (100), the electronic components having different heights relative to the printed circuit board (See Fig 2); and a heat sink (210, 210a, 210b) comprising: a plurality of pedestals (210a, 210b) with different respective elevations that correspond to the different heights of the electronic components (See Fig 2).  Ayres fails to specifically teach or suggest a plurality of cooling channels configured to guide a liquid through the heat sink and with respective external surfaces configured to expose the liquid to the electronic components; and sealed to respective electronic components of the electronic components via a sealing material arranged between the respective external surfaces and the respective electronic components such that the electronic components are at least partially in direct contact with the liquid when the liquid is flowing through the cooling channel, and wherein the cooling channels have different shapes that provide the liquid to each of the electronic components via the different respective elevations of the pedestals.  Ikeda, however, teaches (In Figs 1-3) a system including a heat sink (11, 14) which comprises a plurality of cooling channels (12-1, 12-2, etc, 16, 17, 19-1, 19-2, etc.) configured to guide a liquid through the heat sink with respective external surfaces that at least partially expose the cooling channel (See Fig 3, the bottom of 12-1, 12-2, etc. are open); and sealed (Via 3) to respective electronic components (2-1, 2-2, etc) of the electronic components via a sealing material (3) arranged between the respective external surfaces and the respective electronic components such that the respective electronic components are at least partially in direct contact with the liquid when the liquid is flowing through the cooling channels (See Figs 1-3), wherein the cooling channels have different shapes that provide the liquid to each of the electronic components (16 has one shape, 19-1 has another shape, etc).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ayres, such that the heat sink and plurality of pedestals of Ayres include liquid cooling channels which are open and sealed to a top surface of a respective component and further provide coolant directly to the top surface of each component, as taught by Ikeda, since doing so would allow for the system of Ayres to have superior heat removal capabilities since convective heat transfer via direct contact between a fluid and a component provides excellent heat removal.  Note that when the cooling channels of Ikeda are added to the pedestals of Ayres that the liquid would be provided to each of the components of Ayres via the different respective elevations of the pedestals, as claimed.
	With respect to claim 5, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that the sealing material (3) is coolant resistant (Col. 5, ll. 20-28, where since Ikeda teaches that the coolant will not leak past the sealing material, the sealing material must be coolant resistant to some degree).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have any seals applied to Ayres to be coolant resistant, as taught by Ikeda, since doing so would allow for the use of a coolant which is not dielectric.
	With respect to claim 9, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that connections between the respective electronic components (2-1, 2-2, etc) and the respective external surfaces of the pedestals are form-fit free and friction-free (¶ 0013 of the present written description appears to define “form-fit free and friction-free” as being a connection between the component and the heat sink which is via sealant without the use of solder.  This is taught by Ikeda as in Fig 2 and Col. 2, ll. 65-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection between the pedestals (210a, 210b) and the components (110a, 110b, respectively) in Ayres be only via a sealant, and thus “form-fit free and friction-free” as taught by Ikeda, since doing so would reduce the weight and cost to manufacture the system of combined Ayres/Ikeda.
With respect to claim 14, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that the pedestals are sealed to respective perimeters of the respective electronic components (See Fig 3, where at least part of the perimeter of each electronic component has the sealant (3) on top thereof).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further have the pedestals sealed to respective perimeters of respective electronic components since doing so would allow for the fluid to make contact with as much of the top of the component as possible.
With respect to claim 16, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above buy Ayres fails to specifically teach or suggest the limitations of claim 16.  Ikeda, however, teaches electronic components which are integrated circuits (Col. 2, l. 67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ayres, such that the electronic components of Ayres are integrated circuits, as taught by Ikeda, since doing so would allow for the components of Ayres to be small in size, high in reliability, low in cost and weight (all advantages of using an integrated circuit as your component).
With respect to claim 21, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches wherein the respective external surfaces form respective planar openings (See Fig A below, the external surfaces of 11 form an opening which is covered by a respective component (12-1, 12-2, etc).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Ikeda with that of Ayres such that the respective external surfaces form respective planar openings, as taught by Ikeda, since doing so would allow for cooling fluid to impinge upon the top of the components (110a, 110b).
With respect to claim 24, Ayres as modified by Ikeda teaches the limitations of claim 19 as per above and wherein the heat sink (210, 210a, 210b) is configured to be disposed in an electronic control unit of a vehicle (The heat sink of Ayres is capable of being used in an ECU of a vehicle).  
With respect to claim 25, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches at least two of the cooling channels (12-5, 17) are configured as effluent cooling channels configured to provide the liquid out of the heat sink, and at least one other of the cooling channels (16) is configured as an influent cooling channel configured to provide the liquid into the heat sink (See Fig 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ayres, such that there are two effluent cooling channels and one influent cooling channel, as taught by Ikeda, since doing so would allow for the coolant to be able to enter through the casting cover (210) and to also exit the second pedestal (210b, where the coolant channel in 210b would be the first effluent cooling channel) and to exit the casting cover (210, where the coolant channel in 210 would be the second effluent cooling channel similar to the inflow/outflow shown in Ikeda).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Xue et al. (US 2019/0368720 – hereinafter, “Xue”).
With respect to claims 3 and 10, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 3 and 10.  Xue, however, teaches using a seal glue which is a hot melt adhesive to provide liquid sealing between various structural components (¶ 0026).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue with that of Ayres as modified by Ikeda, such that the seal between the pedestals (210a, 210b) and the components (110a, 110b) is a hot melt adhesive which attaches the pedestals to the components, since doing so would allow for the pedestals to be both sealed and attached to their respective components.  Further it is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Nichols et al. (US 6,764,529 – hereinafter, “Nichols”). 
With respect to claim 6, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but Ikeda fails to specifically teach or suggest that the seal (3) is rigid.  Nichols, however, teaches using a rigid polymeric O-ring seal (Col. 9, ll. 11-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nichols with that of Ayres as modified by Ikeda, such that the seal (3) is made of a rigid material, as taught by Nichols, since doing so provide for a seal which may be tolerant of thermal shock (Col. 9, ll. 11-21).  Further it is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Cappi et al. (US 2020/0353467 – hereinafter, “Cappi”).
With respect to claims 7-8, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the seas are resistant to a pressure of at least 2 bar.  Cappi, however, teaches a seal (42) which is able to withstand a pressure of at least 2 bar (¶ 0071).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cappi with that of Ayres as modified by Ikeda, such that the seals (3) of Ikeda are able to withstand a pressure of at least 2 bar, as taught by Cappi, since doing so would reduce the likelihood that the seals will fail which could cause damage to other electrical components in the system. 

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Brok et al. (US 8,077,464 – hereinafter, “Brok”).
With respect to claims 11-13, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda does further teaches the presence of a seal (3) along a top edge of a component around at least a portion of a perimeter (See Figs 1-2) but neither Ayres nor Ikeda teach or suggest that the components are rectangular (Cl. 12) or ring shaped (Cl. 13) and further that the seal extends along the entire perimeter of either the rectangular shaped component or the ring shaped component.  However it has been held that mere changes in shape are obvious2.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the component be either rectangular (Cl. 12) or ring-shaped (Cl. 13) since doing so would allow for a component which is of a desired shape which would allow for components to fit within a certain area as desired.  With respect to the sealing material comprising one or more shapes that corresponds to the perimeter of, for example, a component, Brok teaches a sealing material which seals along a perimeter of a component (Col. 9, ll. 17-22) and thus if a component is rectangular the sealing material would also be rectangular.  Or if the component is circular, so too would the sealing material be circular.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brok with that of Ayres as modified by Ikeda, such that the sealing material comprises a shape that corresponds to a perimeter of a component, which could be rectangular or circular, since doing so would allow for the sealing material to completely seal the top of a component.
With respect to claim 15, Ayres as modified by Ikeda and Brok teaches the limitations of claim 11 as per above and Ikeda further teaches that at least some of the respective external surfaces extend over some of the space enclosed by the sealing material (See Fig A below, all surfaces of 11 open to the top face of 12-1, 12-2, etc) but fails to specifically teach or suggest that the external surfaces extend over entire areas enclosed by the sealing material.  Brok, however, teaches placing a sealing material around a perimeter of a component (Col. 9, ll. 17-22) and thus It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing material (3) of Ikeda be around the perimeter of the components (2-1, 2-1, etc) thus resulting in the respective external surfaces extending over an entire area enclosed by the sealing material as claimed.

    PNG
    media_image1.png
    317
    610
    media_image1.png
    Greyscale


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Bojan et al. (US 7,864,529 – hereinafter, “Bojan”).
With respect to claims 22-23, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the system is a vehicle electronic control unit.  Bojan, however, teaches a vehicle electronic control unit that includes a liquid cooling scheme to cool components therein (Col. 1, ll. 16-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bojan with that of Ayres as modified by Ikeda, such that the system of Ayres/Ikeda is a vehicle electronic control unit, as taught by Bojan, since doing so would allow for the system of Ayres/Ikeda to be used in a vehicle.

Response to Arguments
With respect to the Applicant’s remarks to claims 1 and 19 that, “Ayers states, "As shown in FIG. 3, thermal conductors 300A and 300B are formed as part of a heat sink plate 300." Ayers at col. 4 - In. 3-4. There is simply nothing mentioned about a liquid, liquid cooling, or how liquid cooling could be added. Even if theoretically combined with Ikeda, there is simply disclosure, much less any hint or motivation, provided by this combination for the subject matter of the claims….As can be seen from Fig. 3, Ikeda merely provides liquid cooling for a plurality of equal height components. There is simply nothing taught or suggested in either reference about liquid cooling electronic components of varying height. Rather, the coolant channels of Ikeda are generally similar between the various components.” (Present remarks pages 9-10) the Examiner respectfully notes that this is a piecemeal analysis and in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references3.  In the previous and present rejections to claims 1 and 19 it is the combination of Ayers and Ikeda which teaches/suggests all the limitations therein.  Accordingly, claims 1 and 19 are believed to be prima facie obvious in view of Ayers and Ikeda.
With respect to the Applicant’s remarks to claims 1 and 19 that, “Accordingly, the Ikeda cannot cure the Office's admitted deficiencies of Ayers. That is, these references of record have not been shown to teach or suggest, "A plurality of pedestals: sealed to respective electronic components of the electronic components via a sealing material arranged between the respective external surfaces and the respective electronic components such that the electronic components are at least 10partiallin direct contact with the liquid when the liquid is flowing through the cooling channels, wherein the cooling channels have different shapes that provide the liquid to each of the electronic components via the different respective elevations of the pedestals," as recited in amended claims 1 and 19. None of the other cited references, alone or in combination with Ikeda and Ayers, discloses or suggests these features of the amended independent claims.” (Present remarks page 10) the Examiner respectfully disagrees and notes the present rejections to claims 1 and 19 where all the limitations of each are taught between the Ayers and Ikeda references, along with proper motivation to combine, and thus claims 1 and 19 are believed to be prima facie obvious in view of Ayer and Ikeda.
With respect to the Applicant’s remarks to claim 25 that, “The is no mention, teaching, or suggestion from Ayres or Ikeda, much less any of the other cited references, of two influent or two effluent cooling channels of the heat sink.  As shown in Fig. 3 of Ikeda, there is only one influent cooling channel (e.g., 15) and only one effluent cooling channel (e.g., 18). Furthermore, it would not be obvious to modify the heat sink of Ikeda to include two influent or two effluent cooling channels.” (Present remarks pages 10-11) the Examiner respectfully disagrees and notes that, as per the above rejection to claim 25, Ikeda clearly teaches one influent channel (16) and two effluent channels (12-5, 17) within the heatsink.  Accordingly, Ikeda is believed to anticipate this second portion of claim 25 which requires that there be two effluent cooling channels and one influent cooling channel and thus claim 25 is believed to be prima facie obvious in view of Ayers and Ikeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        2 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
        3 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)